   Case 6:18-cr-00014-JRH-CLR Document 613 Filed 07/20/20 Page 1 of 4



                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF GEORGIA
                            STATESBORO DIVISION




UNITED STATES OF AMERICA


     V                                                  CR 618-014-5


CASSIE JO BARBEE




                                     ORDER




     Defendant     Cassie      Jo    Barbee       has    sent   a    letter      to   the


undersigned    judge    that        will   be    construed      as      a    motion   for

^^compassionate release" pursuant to 18 U.S.C. § 3582(c)(1)(A).^

The government opposes the motion.                 Upon due consideration, the

Court dismisses Barbee's motion as premature for failure to exhaust

administrative remedies.


     The   compassionate       release          provision      of   §       3582(c)(1)(A)

provides   a   narrow   path    for    a   defendant      in    ^'extraordinary       and

compelling circumstances" to leave prison early.                            Prior to the

passage of the First Step Act, only the Director of the Bureau of




1 Barbee speaks in terms of releasing her to home confinement.
However, designation of an inmate's place of confinement is within
the absolute discretion of the Bureau of Prisons. E.g., Jones v.
Woods, 2019 WL 2754731, *4 (M.D. Ala. Jun. 4, 2019) (cited sources
omitted); Brown v. Atkinson, 2010 WL 3659634, *4 (S.D. Fla. Jun.
11, 2010) ("A federal district court does not have the authority
to order an inmate's placement in a particular facility or
program." (cited sources omitted).) Accordingly, the Court has no
authority to direct that Barbee's remaining sentence be served on
home confinement.
      Case 6:18-cr-00014-JRH-CLR Document 613 Filed 07/20/20 Page 2 of 4



Prisons {''BOP'') could file a motion for compassionate release in

the district court.             The First Step Act modified 18 U.S.C. §

3582(c)(1)(A) to allow a defendant to move a federal district court

for     compassionate       release,      but   only     "after    [s]he       has   fully

exhausted all administrative rights to appeal a failure of the

Bureau of Prisons to bring a motion on the defendant's behalf or

the lapse of 30 days from the receipt of such a request by the

warden of the defendant's facility, whichever is earlier."                               In

this case, Barbee has made no showing that she has exhausted her

administrative remedies as required prior to seeking relief in the

district court.


        The mandatory exhaustion language of the statute essentially

gives the BOP at least thirty days to consider any request for

compassionate release.             See Ross v. Blake,              U.S.          , 136 S.

Ct.     1850,   1856   (2016)      (finding     that    courts    cannot       ignore   the

mandatory       language     of     the     Prison      Litigation       Reform      Act's

exhaustion      statute     even    to    accommodate     special circumstances).

"This    waiting   period    is     appropriate        because   the     BOP    is   better

positioned to assess an individual inmate's present circumstances.

In    the   context    of    the    COVID-19     pandemic,       where    the    BOP    has

implemented policies and proactive measures to protect the health

and safety of its prisons' populations,^ and where the Attorney



2     (See generally Gov't Resp. in Opp'n, Doc. 609, at 6-10 and
sources cited therein.)
      Case 6:18-cr-00014-JRH-CLR Document 613 Filed 07/20/20 Page 3 of 4



General has directed the BOP to ''immediately maximize appropriate

transfers to home confinement . . . where COVID-19 is materially

affecting operations,         the expertise and informed assessment of

the BOP should not be heedlessly omitted from the process.                   Accord

United States v. Raia, Case No. 20-1033 (3d Cir. Jan. 3, 2020),

Am. Opinion of Apr. 8, 2020, Doc. 25, at 8 (stating that "[g]iven

BOP's shared desire for a safe and healthy prison environment, .

         strict    compliance       with        §   3582(c)(1)(A)'s     exhaustion

requirement      takes   on   added    -    and     critical    -   importance" in

connection with the COVID-19 pandemic).                 Accordingly, the Court

will not consider Barbee's motion for compassionate release at

this time.


       The Court notes the Government's concession that Barbee meets


the criteria of Application Note 1(A)(ii)(I) of U.S.S.G. § IBI.13,

the     policy    statement    of     the       Sentencing     Commission   in   the

implementation of compassionate release provision, in that under

the circumstances of the COVID-19 pandemic, her medical condition

qualifies as serious.




3   Memorandum from the Attorney General to the Director of Bureau
of    Prisons,     dated    Apr.    3,    2020,    available    at
https:/    .j ustice.gov/file/1266661/download (last visited Jul.
17, 2020). See also Memorandum from the Attorney General to the
Director of Bureau of Prisons, dated Mar. 26, 2020, available at
https://www.j ustice.gov/file/1262731/download (last visited Jul.
17, 2020) ("I am hereby directing you to prioritize the use of
your various statutory authorities to grant home confinement for
inmates seeking transfer in connection with the ongoing COVID-19
pandemic.").
                                            3
   Case 6:18-cr-00014-JRH-CLR Document 613 Filed 07/20/20 Page 4 of 4



        Upon   the   foregoing,   the   Clerk    is    directed   to   TERMINATE

Defendant      Cassie   Jo   Barbee's   motion   for    compassionate    release

{doc. 607) without prejudice for Barbee to refile after she has

exhausted her administrative remedies with respect to the COVID-

19 pandemic..

     ORDER ENTERED at Augusta, Georgia, this                      day of July,

2020.




                                           J. RASMAL HALLf CHIEF JUDGE
                                           UNITE^STATES DISTRICT COURT
                                                  :rn   district of Georgia
